HOOPER, Chief Justice
(dissenting).
I join Justice Houston’s dissent but add that the parties in this matter entered into a contract and should be bound by its clear wording. The majority says that Paragraph 6 of that agreement permits the Apex bankruptcy trustee to avoid being bound to arbitration. Yet, Paragraph 6 clearly states that the parties will arbitrate any conflict that arises over whether the mining operations are being conducted in accordance with the agreement.
Warco and Apex dispute the existence of the brokerage fee. It does not matter if the conflict involves coal, management, mines, or money. All of these things relate to the “mining operation,” and it is obvious that the true intent of the document dictates that the parties arbitrate this conflict.